         Case 1:20-cv-03848-MKV Document 48 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                         --X




ISAEL ROBLES NAVA et al,
                                                NOTICE OF VOLUNTARY
                            Plaintiff,          DISMISSAL
                                                Case No. 1:2020 Civ. 03848(2020)
            -against-

OPAI THAI INC., OPAI INC. and YAN BING
CHEN,,
                            Defendants.



         Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i),
 the Plaintiff named above hereby give notice that the above-
 captioned action is voluntarily dismissed with prejudice as to
 all claims, causes of action, and parties, with each party
 bearing that party's own attorney's fees and costs.
 Dated: July 3^*^, 2020
           New York, New York



                                          PLAINTI




                                          By;
                                                     ROBLES NAVA


              S'.VC RN TO B^RE ME CM
              THIS DAY OF       J, .20^:—


               NOTARY PUBLIC
